      Case: 4:19-cv-00167-DMB-JMV Doc #: 14 Filed: 02/05/20 1 of 3 PageID #: 144




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

ATTALA COUNTY, MISSISSIPPI,
BRANCH OF THE NAACP, et al                                                               PLAINTIFFS

VS.                                                  CIVIL ACTION NO. 4:19-CV-167-DMB-JMV

DOUG EVANS, IN HIS OFFICIAL
CAPACITY                                                                                DEFENDANT

______________________________________________________________________________
 DEFENDANT’S UNOPPOSED MOTION FOR ADDITIONAL TIME WITHIN WHICH
     TO FILE REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
______________________________________________________________________________
        Defendant, Doug Evans, in his official capacity as the District Attorney of the Fifth Circuit

Court District of Mississippi (“Defendant”), files this Unopposed Motion for Extension of Time Within

Which to File a reply memorandum in support of motion to dismiss for lack of subject matter

jurisdiction, or in the alternative, abstention [ECF # 8]. Defendant’s reply is presently due on February

10, 2020. Defendant seeks a brief extension up to and including February 14, 2020 for filing the reply.

Plaintiffs do not oppose this motion. In support, Defendant states the following to the Court:

        1.      Plaintiffs filed their Class Action Complaint for Declaratory Judgment and Injunctive

Relief on November 19, 2019 [ECF # 1]. Following service of process on December 3, 2019,

Defendant filed a Motion to Dismiss for Lack of Subject Matter Jurisdiction, or in the Alternative,

Abstention and a supporting memorandum on December 23, 2019. [ECF # 8, 9].

        2.      On December 27, 2019, Plaintiffs filed an unopposed motion for extension of time

within which to respond to the motion to dismiss seeking an additional twenty-one (21) days to

respond. [ECF # 10].

        3.      On December 30, 2019, the Court entered an Order granting Plaintiffs’ extension

making the response due by February 3, 2020. [ECF # 11].
     Case: 4:19-cv-00167-DMB-JMV Doc #: 14 Filed: 02/05/20 2 of 3 PageID #: 145




        4.      On February 3, 2020, Plaintiffs filed their Brief in Opposition to the Motion to Dismiss.

[ECF # 13].

        5.      The time period for Defendant’s reply falls within several deadlines for undersigned

counsel, including:

                (a)     On February 5, 2020, dispositive motion deadline in Whitfield v. Rice,

        Civil Action No. 3:17-CV-987-HSO-JCG, involving a Section 1983 Fourth Amendment

        claim against an agent for the Mississippi Bureau of Narcotics. Counsel for defendant

        has been preparing and filed a motion for summary judgment and accompanying

        memorandum on the afternoon of February 5, 2020. [ECF # 106, 107].

                (b)     On February 11, 2020 at 9:00 a.m., a hearing, on a motion for New Trial

        or in the Alternative, Alter or Amend Judgement in the Matter of Callie Allyn Davis,

        Jones County Chancery Court, 2014-00201-E, involving a constitutional challenge to

        Mississippi Code Annotated Section 91-1-15(3) [MEC # 65]. Undersigned counsel

        today entered his appearance in this action [MEC # 66] due to prior counsel of record

        having recently left the Office of the Attorney General and thus requiring undersigned

        counsel to prepare for this matter in the interim prior to the hearing.

        6.      The matters in this case involve complex issues of subject matter jurisdiction and

abstention requiring considerable attention to properly prepare Defendant’s reply memorandum.

        7.      For the reasons set forth, Defendant requests that time within which he is required to

file a reply memorandum in support of his motion to dismiss in this case be extended to February 14,

2020. This motion is not filed for the sake of delay, but for good cause so that the Court may have

complete and through briefing regarding the issues raised by Plaintiffs in their opposition to the motion

to dismiss. Counsel for the Plaintiffs does not oppose this motion.



                                                    2
     Case: 4:19-cv-00167-DMB-JMV Doc #: 14 Filed: 02/05/20 3 of 3 PageID #: 146




        WHEREFORE, PREMISES CONSIDERED, Defendant Doug Evans, in his official

capacity as the district attorney of the Fifth Circuit Court District of Mississippi, requests that this Court

extend his deadline for filing his reply memorandum in support of his motion to dismiss to and

including February 14, 2020.

        This the 5th day of February, 2020.

                                                  Respectfully submitted,

                                                  DOUG EVANS, in his official capacity as the District
                                                  Attorney for the Fifth Circuit Court District

                                          BY:     LYNN FITCH, ATTORNEY GENERAL FOR THE
                                                  STATE OF MISSISSIPPI

                                          BY:     /s/ Douglas T. Miracle
                                                  DOUGLAS T. MIRACLE, MSB # 9648
                                                  SPECIAL ASSISTANT ATTORNEY GENERAL


OFFICE OF THE ATTORNEY GENERAL
CIVIL LITIGATION DIVISION
Post Office Box 220
Jackson, Mississippi 39205-0220
Telephone: (601) 359-5654
dmira@ago.state.ms.us



                                     CERTIFICATE OF SERVICE
        I, Douglas T. Miracle, Special Assistant Attorney General for the State of Mississippi, do

hereby certify that on this date I electronically filed the foregoing document with the Clerk of this

Court using the ECF system which transmitted a copy to all counsel of record.

        This the 5th day of February, 2020.

                                                           /s/ Douglas T. Miracle
                                                           Douglas T. Miracle




                                                      3
